Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 1 of 23 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


SHURE INCORPORATED,                                    )
                                                       )
                         and                           )    C.A. No.:
                                                       )
SHURE ACQUISITION HOLDINGS, INC.,                      )    JURY TRIAL DEMANDED
                                                       )
                         Plaintiffs,                   )
                                                       )
                  v.                                   )
                                                       )
CLEARONE, INC.,                                        )
                                                       )
                         Defendant.                    )

                                            COMPLAINT

         Plaintiffs Shure Incorporated and Shure Acquisition Holdings, Inc. (collectively,

“Shure”), by counsel and pursuant to Federal Rule of Civil Procedure 8(a), hereby allege the

following in support of their Complaint against Defendant ClearOne, Inc. (“ClearOne”):

                                       NATURE OF THE ACTION

         1.       Healthy competition is a cornerstone of the economy. But that competition must

be fair. When Shure first pioneered the design of a ceiling array microphone, offering powerful

acoustic benefits with flexible mounting options and minimal aesthetic drawbacks in rooms

where it would be implemented, Shure built an entire new product market. Shure’s MXA910

product, part of the Microflex Advance (MXA) family of products, was and continues to be very

popular with customers due to its many innovative features. In recognition of the MXA910’s

inventive features, the U.S. Patent and Trademark Office issued to Shure U.S. Patent No.

9,565,493 (the “’493 Patent”) (Exhibit A). ClearOne’s reaction to the success of the MXA910

was not to innovate or fairly compete, but rather to generate its own version of the same product,

the BMA CT, which infringes the ’493 Patent.           In an effort to induce customers to buy


ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 2 of 23 PageID #: 2



ClearOne’s BMA CT, and to deter purchases of Shure’s MXA910 products, ClearOne began a

campaign of false and misleading statements to customers.              This is not fair and honest

competition. It is unlawful and has damaged Shure and its customers.

         2.       This civil action arises under the patent laws of the United States, 35 U.S.C. § 1 et

seq., Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) et seq., and the Delaware Deceptive

Trade Practices Act, 6 Del. C. § 2532 et seq., and relates to ClearOne’s products, including

ClearOne’s BMA CT product, and its deceptive trade practices.

                                               PARTIES

         3.       Plaintiff Shure Incorporated is a corporation organized under the laws of Illinois

with a principal place of business at 5800 W. Touhy Avenue, Niles, Illinois 60714.

         4.       Plaintiff Shure Acquisition Holdings, Inc. is a corporation organized under the

laws of Illinois with a principal place of business at 5800 W. Touhy Avenue, Niles, Illinois

60714. Shure Acquisition Holdings, Inc. is a wholly-owned subsidiary of Shure Incorporated.

         5.       On information and belief, Defendant ClearOne is a corporation organized and

existing under the laws of the State of Delaware, and is headquartered at 5225 Wiley Post Way,

Suite 500, Salt Lake City, Utah.

                                   JURISDICTION AND VENUE

         6.       This Court has personal jurisdiction over ClearOne because, on information and

belief, ClearOne is incorporated in Delaware.

         7.       On information and belief, this Court also has personal jurisdiction over ClearOne

because ClearOne has established minimum contacts with the forum such that the exercise of

personal jurisdiction over ClearOne would not offend traditional notions of fair play and

substantial justice.



                                                   -2-
ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 3 of 23 PageID #: 3



         8.         On information and belief, ClearOne has regularly and purposefully availed itself

of the privilege of conducting business activities within Delaware and this Judicial District. On

information and belief, ClearOne has purposefully availed itself of the rights and benefits of

Delaware law and has engaged in systematic and continuous contacts with Delaware.                On

information and belief, ClearOne derives substantial revenue from the sale of infringing products

and/or services in Delaware and has availed itself of the privilege of conducting business within

Delaware.

         9.         On information and belief, personal jurisdiction is proper because ClearOne has

committed acts of infringement in this Judicial District. This Court has personal jurisdiction

over ClearOne because, inter alia, this action arises at least in part from activities ClearOne

directed towards Delaware.

         10.        On information and belief, ClearOne has appointed a registered agent in Delaware

at Capitol Services, Inc., 1675 S. State Street, Ste. B, Dover, Delaware 19901.

         11.        Exercising personal jurisdiction over ClearOne in this District would not be

unreasonable given ClearOne’s contacts in this District, the interest in this District of resolving

disputes related to products and/or services sold herein, and the harm that would occur to Shure

in this District.

         12.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a) as to the claims arising under federal law, and has supplemental jurisdiction

pursuant to 28 U.S.C. § 1367 as to the claims arising under state law because they form part of

the same case and controversy as the claims arising under federal law.

         13.        Venue is proper under 28 U.S.C. §§ 1391(b) and 1391(c) because the Court has

personal jurisdiction over ClearOne in Delaware and ClearOne resides in Delaware. Venue is



                                                   -3-
ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 4 of 23 PageID #: 4



proper under 28 U.S.C. § 1400(b) because ClearOne is in incorporated in Delaware and thus

resides in this Judicial District, and because, on information and belief, infringing activity has

occurred and continues to occur in this Judicial District.

                                    FACTUAL BACKGROUND

         14.      Shure has been a pioneer in the audio electronics industry since its founding in

1925. From its beginnings as a one-man company selling AM radio kits and components, Shure

has grown to become the worldwide standard-bearer for superior and reliable professional audio

equipment, including microphones, earphones, headphones, monitoring equipment, conference

room equipment, mixing equipment, software, and more.

         15.      With respect to at least some of the products Shure sells, ClearOne is a competitor

of Shure. Since 2017, ClearOne and Shure have been engaged in litigation involving several

patents and competing products in the Northern District of Illinois and the District of Utah, as

well as before the Patent Trial and Appeal Board (“PTAB”).

         16.      On February 9, 2016, Shure publicly announced its Microflex Advance portfolio

of networked conferencing products, offering “elegant, versatile, and scalable solutions for A/V

conferencing spaces that require pristine speech intelligibility.” Exhibit B at 1. One of Shure’s

current products in this line, the MXA910, is a ceiling-mounted array microphone that performs

beamforming in a highly accurate and targeted manner, and provides a variety of flexible

mounting options while preserving room aesthetics. To protect the innovative technologies of

this product, Shure filed, among other patent applications, U.S. Patent Application No.

14/701,376 (the “’376 application”) with the United States Patent and Trademark Office

(“USPTO”) on April 30, 2015. The ’376 application subsequently issued as the ’493 Patent to

Mathew T. Abraham et al., on February 7, 2017. The ’493 Patent is titled “Array Microphone



                                                  -4-
ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 5 of 23 PageID #: 5



System and Method of Assembling the Same.” A true and accurate copy of the ’493 Patent is

attached as Exhibit A.

         17.      Shure is the owner and assignee of all rights, title, and interest in the ’493 Patent,

and holds the right to sue and recover damages and lost profits for infringement thereof,

including current and past infringement.

         18.      ClearOne has had knowledge of the ’493 Patent since before the filing of this

Complaint. For example, ClearOne filed a petition for inter partes review of the ’493 Patent on

February 15, 2019. That proceeding, Case IPR2019-00683, is ongoing. Even earlier, ClearOne

submitted an Information Disclosure Statement dated July 19, 2017, during prosecution of

ClearOne’s U.S. Patent Application No. 14/475,849, affirmatively identifying the ’493 Patent.

         19.      Despite its knowledge of the ’493 Patent, ClearOne released its BMA CT product

in 2019, which it marketed as a ceiling tile beamforming microphone array. According to

ClearOne’s website, ClearOne announced on February 25, 2019 that it had begun shipments of

the BMA CT. In doing so, ClearOne adopted technologies developed and implemented by Shure

in the MXA910 product and patented in the ’493 Patent.

         20.      In addition to incorporating Shure’s patented technology in its BMA CT product,

ClearOne also attempted to mislead Shure’s customers as to the availability, legitimacy, and

viability of Shure’s MXA910 product based on the ongoing litigation between the parties. Since

at least March 2019, ClearOne’s communications with installers and integrators included false

and misleading statements as to the status and alleged outcome of the parties’ ongoing litigation.

On information and belief, these statements were made by sales personnel of ClearOne, and were

made to customers such as installers and integrators of conferencing equipment. For example,

ClearOne has falsely stated, inter alia, that Shure’s MXA910 has been found to infringe



                                                   -5-
ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 6 of 23 PageID #: 6



ClearOne’s patents, that two separate court rulings found that the MXA910 infringed ClearOne’s

patents, that such rulings were “unanimous,” that ClearOne had “won” its lawsuit against Shure,

that the MXA910 will soon be unavailable, that Shure will soon have to stop selling the

MXA910, that Shure was then unable to sell MXA910 products, and that integrators, installers,

and/or end users will need to tear or rip out existing installations of the MXA910. These

statements are all factually false and, on information and belief, were intentionally misleading.

These false and deceptive statements harmed Shure’s business by deceiving buyers and potential

buyers of the MXA910 product and discouraging purchases of the MXA910, as well as other

Shure products.

                                    FIRST CAUSE OF ACTION

                         INFRINGEMENT OF U.S. PATENT NO. 9,565,493

         21.      Shure realleges and incorporates by reference the foregoing paragraphs as though

fully restated herein.

         22.      The ’493 Patent is valid and enforceable.

         23.      The ’493 Patent addresses significant problems with deploying microphones in

conference room settings and other environments with background noise or multiple noise

sources. The ’493 Patent explains that existing technologies suffered from drawbacks such as

picking up unwanted sound from nearby noise sources, detecting sound from more than one

direction, and involving complex installations when mounted to a ceiling. Exhibit A, ’493 Patent

at 1:15-63.       The ’493 Patent addresses these problems by, inter alia, providing an array

microphone that is “unobtrusive, easy to install into an existing environment, and can enable the

adjustment of the microphone array to optimally detect sounds from an audio source, e.g., a

human speaker, and reject unwanted noise and reflections.” Id. at 1:64-2:3.



                                                  -6-
ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 7 of 23 PageID #: 7



         24.      Claim 17 of the ’493 Patent recites:

                  17. A microphone assembly comprising:

                  an array microphone comprising a plurality of microphones; and

                  a housing configured to support the array microphone, the housing

                         being sized and shaped to be mountable in a drop ceiling in

                         place of at least one of a plurality of ceiling tiles included

                         in the drop ceiling,

                  wherein a front face of the housing includes a sound-permeable

                         screen having a size and shape that is substantially similar

                         to the at least one of the plurality of ceiling tiles.

         25.      ClearOne, in violation of 35 U.S.C. § 271, has infringed and continues to infringe

at least claims 17-20 and 23-27 of the ’493 Patent by making, using, offering to sell, selling,

and/or importing beamforming microphone arrays in the United States, including but not limited

to, the BMA CT product, without authority, either individually and/or jointly with its customers

using the Accused Devices. For example, the BMA CT product infringes each and every

element of at least claims 17-20 and 23-27 of the ’493 Patent, either literally and/or under the

doctrine of equivalents.1

         26.      Upon information and belief, ClearOne has distributed and continually distributes

the BMA CT product through established distribution channels throughout the United States,

including, but not limited to ClearOne’s own sales network.




1
 Claims 17-20 and 23-27 are identified in this Complaint solely to provide an exemplary basis of
ClearOne’s infringement of the ’493 Patent. This listing of claims is by no means limiting, and
Shure retains all rights to supplement and/or amend its listing of asserted claims during this
action.

                                                    -7-
ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 8 of 23 PageID #: 8



         27.      ClearOne’s acts with respect to the BMA CT product have been without license

or authority from Shure with respect to the ’493 Patent. As indicated below, ClearOne directly

infringes the ’493 Patent under 35 U.S.C. § 271(a) by making, using, offering to sell, selling,

and/or importing the BMA CT in the United States.

         28.      The BMA CT comprises a microphone assembly as recited in claim 17 of the

’493 Patent. For example, ClearOne’s literature confirms:




BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 2 (Exhibit C) (depicting the BMA CT

ceiling tile, including enclosed microphones).




BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).



                                                 -8-
ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 9 of 23 PageID #: 9




BMA CT Specifications, http://www.clearone.com/bma-ct (Exhibit E).

         29.      The BMA CT includes an array microphone comprising a plurality of

microphones as recited in claim 17 of the ’493 Patent. For example:




BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 2 (Exhibit C).




                                              -9-
ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 10 of 23 PageID #: 10




 BMA CT Product Overview, http://www.clearone.com/bma-ct (Exhibit F).




 BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 9 (Exhibit C).

          30.      The BMA CT includes a housing configured to support the array microphone, the

 housing being sized and shaped to be mountable in a drop ceiling in place of at least one of a

 plurality of ceiling tiles included in the drop ceiling as recited in claim 17 of the ’493 Patent. For

 example:



                                                 -10-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 11 of 23 PageID #: 11




 BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).




 BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).




 BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).

                                             -11-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 12 of 23 PageID #: 12




 BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 11 (Exhibit C).

          31.      The housing of the BMA CT includes a front face with a sound-permeable screen

 having a size and shape that is substantially similar to the at least one of the plurality of ceiling

 tiles as recited in claim 17 of the ’493 Patent. For example:




 BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).




                                                 -12-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 13 of 23 PageID #: 13




 BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 1 (Exhibit C).

          32.      In violation of 35 U.S.C. § 271(b), ClearOne actively and knowingly induces

 third-party retailers, distributors, integrators, installers, and end-users of the BMA CT product to

 directly infringe claims 17-20 and 23-27 of the ’493 Patent. ClearOne induces infringement, at

 least, by knowingly selling the BMA CT product with the intent that its customers directly

 infringe the ’493 Patent through sales and use of the BMA CT product in the United States. As

 discussed above, ClearOne has been aware of the ’493 Patent since before this Complaint was

 filed, and on information and belief knows that the BMA CT infringes at least claims 17-20 and

 23-27 of the ’493 Patent.

          33.      ClearOne has contributed to the infringement of, and continues to contribute to

 the infringement of, one or more claims of the ’493 Patent under 35 U.S.C. § 271(c), either

 literally and/or under the doctrine of equivalents, by selling, offering to sell, and/or importing

 within or into the United States the BMA CT product. These instrumentalities constitute a


                                                 -13-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 14 of 23 PageID #: 14



 material part of the invention of the ’493 Patent, are known by ClearOne to be especially made

 or adapted for use in infringing the ’493 Patent, and are not a staple article or commodity of

 commerce suitable for substantial noninfringing use.

          34.      Despite ClearOne’s knowledge of the ’493 Patent and knowledge of its infringing

 activities, ClearOne has and continues to willfully and deliberately infringe one or more claims

 of the ’493 Patent by continuing to manufacture, use, sell, offer for sale, and/or import the BMA

 CT product in the United States. As the above summary of ClearOne’s infringement of claim 17

 of the ’493 Patent makes clear, ClearOne’s infringement is obvious and notorious.               On

 information and belief, ClearOne has no good faith basis that the BMA CT does not infringe the

 ’493 Patent. ClearOne’s decision to challenge the ’493 Patent in inter partes review, as noted

 above, further underscores its knowledge that it infringes the ’493 Patent.            This willful

 infringement, without regard for Shure’s lawful patent rights, constitutes egregious and wanton

 conduct sufficient to establish willful infringement under 35 U.S.C. § 284.

          35.      By reason of the ongoing and continuous infringement by ClearOne of the ’493

 Patent, Shure is entitled to the entry of a permanent injunction, enjoining ClearOne from further

 infringing of Shure’s patent rights, pursuant to 35 U.S.C. § 283.

          36.      Shure has suffered, and is continuing to suffer, damages as a result of ClearOne’s

 infringement of the ’493 Patent, and Shure is entitled to compensation and other monetary relief

 to the fullest extent allowed by law, including attorneys’ fees, pursuant to 35 U.S.C. §§ 284 and

 285.




                                                  -14-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 15 of 23 PageID #: 15



                                   SECOND CAUSE OF ACTION

                     UNFAIR COMPETITION UNDER THE LANHAM ACT

          37.      Shure realleges and incorporates by reference the foregoing paragraphs as though

 fully restated herein.

          38.      On information and belief, ClearOne through one or more of its officers,

 directors, agents, servants, employees, licensees, and/or persons acting in concert or active

 participation with ClearOne or on its behalf, including but not limited to ClearOne sales

 personnel, made false, deceptive and/or misleading statements to Shure’s customers and

 potential customers related to Shure’s products, including at least installers and integrators of

 conferencing equipment. On information and belief, these statements include at least false

 representations that Shure’s MXA910 has been found to infringe ClearOne’s patents, that two

 separate court rulings found that the MXA910 infringed ClearOne’s patents, that such rulings

 were “unanimous,” that ClearOne had “won” its lawsuit against Shure, that the MXA910 will

 soon be unavailable, that Shure will soon have to stop selling the MXA910, that Shure was then

 unable to sell MXA910 products, and that integrators, installers and/or end users will need to tear

 or rip out existing installations of the MXA910.

          39.      These false and misleading statements were made by ClearOne in connection with

 goods and services, including in connection with the MXA910 and the BMA CT. Both products

 are sold in interstate commerce in the United States.

          40.      On information and belief, ClearOne’s false, deceptive, and/or misleading

 conduct has caused injury to Shure in the form of lost sales, commercial interest, loss of

 reputation, lost employee time, and legal expenses.




                                                 -15-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 16 of 23 PageID #: 16



          41.      On information and belief, Shure’s injuries flowed directly from the deception

 wrought by ClearOne’s false, deceptive, and/or misleading statements. On information and

 belief, Shure’s customers and potential customers withheld purchasing products and services

 from Shure, including purchases of the MXA910, based on ClearOne’s statements.

          42.      ClearOne’s acts alleged herein constitute unfair competition in violation of

 Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

          43.      As a direct, proximate, and foreseeable result of ClearOne’s actions, Shure has

 suffered, and unless ClearOne’s actions are enjoined by this Court, will continue to suffer,

 irreparable harm.

          44.      As a direct and proximate result of ClearOne’s conduct, Shure has suffered and

 will continue to suffer damages in an amount to be proved at trial.

                                    THIRD CAUSE OF ACTION

                      FALSE ADVERTISING UNDER THE LANHAM ACT

          45.      Shure realleges and incorporates by reference the foregoing paragraphs as though

 fully restated herein.

          46.      As described above, on information and belief, ClearOne through one or more of

 its officers, directors, agents, servants, employees, licensees, and/or persons acting in concert or

 active participation with ClearOne or on its behalf, including but not limited to ClearOne sales

 personnel, engaged in false, deceptive and/or misleading advertising and promotion to Shure’s

 customers and potential customers related to Shure’s products, including at least installers and

 integrators of conferencing equipment.         On information and belief, this advertising and

 promotion included at least false representations that Shure’s MXA910 has been found to

 infringe ClearOne’s patents, that two separate court rulings found that the MXA910 infringed



                                                 -16-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 17 of 23 PageID #: 17



 ClearOne’s patents, that such rulings were “unanimous,” that ClearOne had “won” its lawsuit

 against Shure, that the MXA910 will soon be unavailable, that Shure will soon have to stop

 selling the MXA910, that Shure was then unable to sell MXA910 products, and that integrators,

 installers and/or end users will need to tear or rip out existing installations of the MXA910.

          47.      These false and misleading statements were made by ClearOne in connection with

 goods and services, including in connection with the MXA910 and the BMA CT. Both products

 are sold in interstate commerce in the United States.

          48.      On information and belief, ClearOne’s false, deceptive, and/or misleading

 advertising and promotion has caused injury to Shure in the form of lost sales, commercial

 interest, loss of reputation, lost employee time, and legal expenses.

          49.      On information and belief, Shure’s injuries flowed directly from the deception

 wrought by ClearOne’s false, deceptive, and/or misleading advertising and promotion.             On

 information and belief, Shure’s customers and potential customers withheld purchasing products

 and services from Shure, including purchases of the MXA910, based on ClearOne’s statements.

          50.      ClearOne’s acts alleged herein constitute false advertising in violation of Section

 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B).

          51.      As a direct, proximate, and foreseeable result of ClearOne’s actions, Shure has

 suffered, and unless ClearOne’s actions are enjoined by this Court, will continue to suffer,

 irreparable harm.

          52.      As a direct and proximate result of ClearOne’s conduct, Shure has suffered and

 will continue to suffer damages in an amount to be proved at trial.




                                                  -17-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 18 of 23 PageID #: 18



                                   FOURTH CAUSE OF ACTION

           VIOLATION OF DELAWARE DECEPTIVE TRADE PRACTICES ACT

          53.      Shure realleges and incorporates by reference the foregoing paragraphs as though

 fully restated herein.

          54.      On information and belief, ClearOne through one or more of its officers,

 directors, agents, servants, employees, licensees, and/or persons acting in concert or active

 participation with ClearOne or on its behalf, including but not limited to ClearOne sales

 personnel, made false, deceptive and/or misleading statements to Shure’s customers and

 potential customers related to Shure’s products, including at least installers and integrators of

 conferencing equipment. On information and belief, these statements include at least false

 representations that Shure’s MXA910 has been found to infringe ClearOne’s patents, that two

 separate court rulings found that the MXA910 infringed ClearOne’s patents, that such rulings

 were “unanimous,” that ClearOne had “won” its lawsuit against Shure, that the MXA910 will

 soon be unavailable, that Shure will soon have to stop selling the MXA910, that Shure was then

 unable to sell MXA910 products, and that integrators, installers and/or end users will need to tear

 or rip out existing installations of the MXA910.

          55.      On information and belief, ClearOne’s false, deceptive, and/or misleading

 conduct led to injury to Shure by deceiving or having the tendency to deceive customers from

 engaging in business with Shure, reducing Shure’s commercial interest, harming its reputation,

 and causing lost sales. ClearOne’s deceptive statements were material to customers’ purchasing

 decisions, by design, because they addressed the availability, legitimacy, and viability of the

 MXA910 to Shure’s customers and potential customers.




                                                 -18-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 19 of 23 PageID #: 19



          56.      On information and belief, Shure’s injuries flow directly from the deception

 wrought by ClearOne’s false, deceptive, and/or misleading statements. On information and

 belief Shure’s customers and potential customers have withheld purchasing products and

 services from Shure, including purchases of the MXA910 based on ClearOne’s statements.

          57.      ClearOne’s acts alleged herein constitute unfair competition in violation of the

 Delaware Deceptive Trade Practices Act, 6 Del. C. § 2532. For example, ClearOne’s false and

 misleading statements violate at least 6 Del. C. § 2532(a)(2), (5), (8), and (12).

          58.      As a direct, proximate, and foreseeable result of ClearOne’s actions, Shure has

 suffered, and unless ClearOne’s actions are enjoined by this Court, will continue to suffer,

 irreparable harm.

          59.      As a direct and proximate result of ClearOne’s conduct, Shure has suffered and

 will continue to suffer damages in an amount to be proved at trial, and Shure is entitled to

 compensation and other monetary relief to the fullest extent allowed by law, pursuant to

 6 Del. C. § 2533(a), including attorneys’ fees, costs, and enhanced damages under 6 Del. C.

 § 2533(b), (c).

                                    FIFTH CAUSE OF ACTION

                   TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

          60.      Shure realleges and incorporates by reference the foregoing paragraphs as though

 fully restated herein.

          61.      On information and belief, ClearOne through one or more of its officers,

 directors, agents, servants, employees, licensees, and/or persons acting in concert or active

 participation with ClearOne or on its behalf, including but not limited to ClearOne sales

 personnel, made false, deceptive and/or misleading statements to Shure’s customers and



                                                 -19-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 20 of 23 PageID #: 20



 potential customers related to Shure’s products, including at least installers and integrators of

 conferencing equipment. On information and belief, these statements include at least false

 representations that Shure’s MXA910 has been found to infringe ClearOne’s patents, that two

 separate court rulings found that the MXA910 infringed ClearOne’s patents, that such rulings

 were “unanimous,” that ClearOne had “won” its lawsuit against Shure, that the MXA910 will

 soon be unavailable, that Shure will soon have to stop selling the MXA910, that Shure was then

 unable to sell MXA910 products, and that integrators, installers and/or end users will need to tear

 or rip out existing installations of the MXA910.

          62.      On information and belief, Shure had reasonable probabilities of new and

 continuing business opportunities with its customers, which were deterred and interfered with by

 ClearOne’s false, deceptive, and/or misleading statements. As described above, ClearOne’s

 conduct has caused Shure customers to withhold trade with Shure involving the MXA910.

          63.      On information and belief, ClearOne’s false, deceptive, and/or misleading

 statements were intentional and directed to harm Shure’s business opportunities with current and

 potential customers. The false, deceptive, and/or misleading statements by ClearOne are the

 cause of the interference with Shure’s business relationships with customers.

          64.      On information and belief, ClearOne’s false, deceptive, and/or misleading

 statements led to a likelihood of, and realization of, actual damages to Shure in the form of lost

 sales, commercial interest, loss of reputation, lost employee time, and legal expenses.

          65.      ClearOne’s acts alleged herein constitute tortious interference with business

 relations under Delaware law. As a direct, proximate, and foreseeable result of ClearOne’s

 actions, Shure has suffered, and unless ClearOne’s actions are enjoined by this Court, will

 continue to suffer, irreparable harm.



                                                -20-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 21 of 23 PageID #: 21



           66.     As a direct and proximate result of ClearOne’s conduct, Shure has suffered and

 will continue to suffer damages in an amount to be proved at trial.

                                       PRAYER FOR RELIEF

           WHEREFORE, Shure respectfully requests the following relief:

           (a)     A judgement against ClearOne as to infringement of claims 17-20 and 23-27 of

 the ’493 Patent;

           (b)     Preliminary and permanent injunctions under 35 U.S.C. § 283, enjoining

 ClearOne and its officers, directors, agents, servants, affiliates, employees, subsidiaries, parents,

 licensees, assigns, and customers, and all others acting in concert or participation with them,

 from further acts of infringing, inducing infringement, and/or contributing to the infringement of

 the ’493 Patent;

           (c)     A judgment against ClearOne for money damages sustained as a result of

 ClearOne’s infringement of the ’493 Patent in an amount to be determined at trial as provided

 under 35 U.S.C. § 284, including enhanced damages due to, for example, ClearOne’s willful

 infringement of the ’493 Patent;

           (d)     An accounting for infringing sales not presented at trial and an award by the Court

 of additional damages for any such infringing sales;

           (e)     An award of pre-judgment and post-judgment interest on the damages caused by

 ClearOne’s infringing activities and other conduct complained of herein;

           (f)     A finding that this case is an exceptional case under 35 U.S.C. § 285;

           (g)     An award of reasonable attorneys’ fees and costs incurred in connection with this

 action;




                                                  -21-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 22 of 23 PageID #: 22



          (h)      A judgment against ClearOne for money damages sustained as a result of

 ClearOne’s violation of 15 U.S.C. § 1125(a)(1)(A), in an amount to be determined at trial;

          (i)      Preliminary and permanent injunctions enjoining ClearOne and its officers,

 directors, agents, servants, affiliates, employees, subsidiaries, parents, licensees, assigns, and

 customers, and all others acting in concert or participation with them, from further acts in

 violation of 15 U.S.C. § 1125(a)(1)(A);

          (j)      A judgment against ClearOne for money damages sustained as a result of

 ClearOne’s violation of 15 U.S.C. § 1125(a)(1)(B), in an amount to be determined at trial;

          (k)      Preliminary and permanent injunctions enjoining ClearOne and its officers,

 directors, agents, servants, affiliates, employees, subsidiaries, parents, licensees, assigns, and

 customers, and all others acting in concert or participation with them, from further acts in

 violation of 15 U.S.C. § 1125(a)(1)(B);

          (l)      A judgment against ClearOne for money damages, pursuant to 6 Del. C. §§ 2532,

 2533, sustained as a result of ClearOne’s violation of the Delaware Deceptive Trade Practices

 Act, 6 Del. C. § 2532, in an amount to be determined at trial;

          (m)      Preliminary and permanent injunctions, pursuant to 6 Del. C. § 2533, enjoining

 ClearOne and its officers, directors, agents, servants, affiliates, employees, subsidiaries, parents,

 licensees, assigns, and customers, and all others acting in concert or participation with them,

 from further acts in violation of 6 Del. C. § 2532;

          (n)      An award of attorneys’ fees, costs, and enhanced damages under 6 Del. C.

 § 2533(b), (c) based on ClearOne’s violation of 6 Del. C. § 2532;




                                                  -22-
 ME1 30974556v.1
Case 1:19-cv-01343-RGA-CJB Document 1 Filed 07/18/19 Page 23 of 23 PageID #: 23



          (o)      A judgment against ClearOne for money damages sustained as a result of

 ClearOne’s violation of the common law tort of interference with business relations, in an

 amount to be determined at trial;

          (p)      Preliminary and permanent injunctions enjoining ClearOne and its officers,

 directors, agents, servants, affiliates, employees, subsidiaries, parents, licensees, assigns, and

 customers, and all others acting in concert or participation with them, from further acts in

 violation the common law tort of interference with business relations;

          (q)      Any and all other relief as the Court finds just and proper.

                                    DEMAND FOR JURY TRIAL

          Shure hereby respectfully requests a trial by jury on all issues so triable in accordance

 with Rule 38 of the Federal Rules of Civil Procedure.



 Dated: July 18, 2019
                                                          McCARTER & ENGLISH, LLP

 OF COUNSEL:                                              /s/ Michael P. Kelly
                                                          Michael P. Kelly (#2295)
 Gerald F. Ivey                                           Brian R. Lemon (#4730)
 Mareesa A. Frederick                                     405 N. King St., 8th Floor
 FINNEGAN, HENDERSON, FARABOW,                            Wilmington, DE 19801
 GARRETT & DUNNER, LLP                                    (302) 984-6300
 901 New York Avenue, N.W.                                mkelly@mccarter.com
 Washington, D.C. 20001-4413                              blemon@mccarter.com
 (202) 408-4000
                                                          Counsel for Plaintiffs
 Elliot C. Cook
 Alexander M. Boyer
 FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
 Two Freedom Square
 11955 Freedom Drive
 Reston, VA 20190-5675
 (571) 203-2700


                                                   -23-
 ME1 30974556v.1
